Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 11, 2014

                                      No. 04-14-00317-CV

                 IN THE INTEREST OF A.M., B.M., AND E.M., Children,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00328
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an appeal from a judgment terminating appellant father’s parental rights.
Appellant’s court-appointed appellate counsel has filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. See In re RR, No. 04-03-00096-CV, 2003 WL 21157944 (Tex. App.—San
Antonio May 21, 2003, order) (holding that Anders procedures apply to appeals from orders
terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.
10, 2003, no pet.) (mem. op.). Counsel has informed appellant of his right to obtain and review
the record and file his own brief. See id.; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—
San Antonio July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.).

        If appellant desires to file a pro se brief in this court, we ORDER that he do so on or
before August 11, 2014. If appellant files a timely pro se brief, appellee may file a responsive
brief no later than twenty days after appellant’s pro se brief is filed in this court. We further
order the motion to withdraw filed by appellant’s counsel held in abeyance pending further
order of the court.

       Appellant may obtain a copy of the appellate record by filing a written request using the
form provided by his appointed counsel.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.


                                                    _________________________________
                                                    Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court